JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-04521-RGK-KS Date April 6, 2020

 

 

Title Anna Kihagi et al v. Umpqua Bank

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER DISMISSING CASE

On March 9, 2020 this Court ordered Plaintiffs Anna Kihagi and Renko Prop. LLC (collectively
Plaintiffs”) to appear in court on March 23, 2020 at 9:00 a.m. Plaintiffs failed to do so.

On March 23, the Court granted Plaintiffs’ Counsel’s motion to be relieved. The Court also
issued an Order stating that it would dismiss this case for failure to prosecute on April 6, 2020 unless
Plaintiffs showed cause in writing why it should not do so prior to that date. (ECF No. 47.)

As Plaintiffs have made no such showing by the relevant date, this case is hereby DISMISSED.

IT IS SO ORDERED.

 

Initials of Preparer VRV

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
